


PLEDGE AGREEMENT




This Pledge Agreement (“Agreement”) is made as of January 31, 2017 (the
“Effective Date”) by and between WestMountain Gold, Inc., a Colorado corporation
whose address is 120 E. Lake Street, Suite 401, Sandpoint, ID 83864 (herein
called “WMTN”), Terra Gold Corporation, an Alaska corporation whose address is
also 120 E. Lake Street, Suite 401, Sandpoint, ID 83864 (herein called “TGC”)
(WMTN and TGC shall be collectively referred to herein as the “Companies”), and
BOCO Investments, LLC, a Colorado limited liability company whose address is 262
E. Mountain Ave., Fort Collins, CO 80524 (herein called “BOCO”).

RECITALS




A.        WMTN is an exploration stage mining company and TGC is WMTN’s wholly
owned subsidiary.

B.        TGC holds a Miscellaneous Land Use Permit (a “MLUP”) under Application
for Permits to Mine in Alaska #3001 (“APMA”) approved by The Alaska Department
of Natural Resources (the “ADNR,” which term is defined to include any and all
entities, arms, or departments of the State of Alaska with jurisdiction,
authority or control over the MLUP, APMA or the Companies).

C.        Via letter dated December 13, 2016, the ADNR has required TGC to
furnish an acceptable security in the amount of $1,224,140.00 in accordance with
11 AAC 96.060 (the “Performance Guaranty”) in order to maintain TGC’s MLUP under
APMA #3001.

D.        If TGC does not furnish the Performance Guaranty, the ADNR will revoke
the MLUP, thereby eliminating the Companies’ ability to operate and causing
substantial harm and diminution of value to the Companies.

E.        Neither TGC, nor its parent WMTN has the resources necessary to
provide the Performance Guaranty.

F.        The Companies have requested that BOCO fund, post, or otherwise
provide the Performance Guaranty.  BOCO has agreed to do so on the terms and
conditions set forth herein.

AGREEMENT




Now, therefore, in consideration of the foregoing, and the representations,
warranties, covenants and conditions set forth below, BOCO and the Companies,
intending to be legally bound, hereby agree as follows:

1.         BOCO Pledge of Performance Guaranty.  

1.1      BOCO Pledge.  BOCO shall provide the Performance Guaranty on behalf of
TGC for the benefit of the ADNR in the form of a certificate of deposit in the
amount of One Million Two Hundred Twenty Four Thousand One Hundred and Forty
Dollars ($1,224,140.00) (the “ADNR CD”).  The ADNR CD shall be pledged to the
ADNR as required by the ADNR (the “ADNR Pledge”).  The date upon which the ADNR
Pledge becomes effective and binding shall be referred to herein as the “Posting
Date.”

Page 1 of 13

--------------------------------------------------------------------------------

 

1.2      Interest and Guaranteed Amount.  BOCO shall be entitled to all interest
accruing on the ADNR CD to the extent the ADNR does not take payment of the same
or require the same to be pledged as part of the Performance Guaranty or ADNR
Pledge.  The sum total of the face value of the ADNR CD ($1,224,140.00), plus
any interest not paid and disbursed to BOCO during the time period the
Performance Guaranty or ADNR Pledge is in place, shall be referred to herein as
the “Guaranteed Amount.”

1.3      Pledge at Risk.  BOCO and the Companies recognize and acknowledge that
by pledging the Performance Guaranty to the ADNR as set forth herein, BOCO is
placing the full Guaranteed Amount at risk as the ADNR may take action against
the same in the event that the Companies do not comply with their obligations
under the MLUP, APMA and/or other controlling laws, regulations or rules
(including, without limitation, the Alaska Land Act, AS 38.05, and attendant
regulations at 11 AAC 96).

1.4      Guaranty Term.  The “Guaranty Term” shall refer to the period of time
that the ADNR has any interest in the ADNR CD (and any proceeds, replacements,
or income from the same), whether via the ADNR Pledge or otherwise.  

1.5      BOCO Withdrawal.  BOCO has the absolute right to withdraw or terminate
the ADNR CD and ADNR Pledge at any time if: (1) the ADNR agrees to such
withdrawal or termination; and, (2) such withdrawal or termination does not
result in the forfeiture or revocation of the MLUP, APMA, or any permit, license
or other right necessary or desirable to permit the Companies to realize upon
any mineral rights in which they have, or may at any time acquire, an interest.
 However, notwithstanding any other language in this Agreement to the contrary,
BOCO may elect to withdraw or terminate the ADNR CD and ADNR Pledge at any time
on or after that date falling two years and one week after the Posting Date
without incurring any liability to the Companies or any other person or entity,
and regardless of whether such withdrawal or termination has a detrimental
effect upon the MLUP, APMA, or any permit, license or other right necessary or
desirable to permit the Companies to realize upon any mineral rights in which
they have, or may at any time acquire, an interest.  

2.         Obligations of the Companies.  

2.1      Guaranty Fee.  On the Posting Date, and on each anniversary of the
Posting Date thereafter during the Guaranty Term, the Companies shall cause BOCO
to be paid a “Guaranty Fee” in the amount of ten percent (10%) of the maximum
Guaranteed Amount during the prior one-year period (excepting only the Guaranty
Fee due on the Posting Date, which amount shall be calculated on the basis of
the face value of the ADNR CD as set forth above).  In the event that the
Guaranty Term ends prior to any given one-year anniversary of the Posting Date
(calculated on the basis of a 360-day year), the Companies shall be entitled to
a pro-rata credit for the portion of such year falling outside the Guaranty Term
(calculated on the basis of a 360-day year).  By way of example, assume that: 1)
the Posting Date is February 1, 2017; 2) the Companies paid a Guaranty Fee of
$122,414 to BOCO on February 1, 2018 (the first anniversary of the Posting
Date); and, 3) The Guaranty Term ends on July 31, 2018 (180 days, or exactly
half a year after the Guaranty Fee was paid).  In that case, the Companies would
be entitled to a credit of $61,207.

Page 2 of 13

--------------------------------------------------------------------------------

 

2.2     Deed of Trust.  The Companies shall execute a Deed of Trust, Security
Agreement, Assignment of Product, Rents and Leasehold Interests, Financing
Statement and Fixture Filing (the “DOT”) in substantially the same form attached
hereto as Exhibit A.  The Companies shall cooperate and take all actions
requested by BOCO, at Companies’ sole expense, to perfect, preserve and maintain
the security interests and other rights granted by Companies in the DOT.
 Specifically, and without limitation, the Companies shall: (a) cause their
counsel to ensure, and opine for the benefit of the Companies and BOCO, that the
final form of the DOT, when filed or recorded, is sufficient to grant BOCO an
enforceable perfected security interest in all property and assets of the
Companies and that the DOT is sufficient to secure not just the obligations of
the Companies under this Agreement, but all financial obligations owed now or
incurred or coming due at any time in the future by the Companies, or either of
them, to BOCO; (b) cause a title company or other appropriate entity to agree to
serve as the “Trustee” as that term is used in the DOT; (c) cause their counsel
to make such filings and take such actions, for the benefit of both BOCO and the
Companies, as may be necessary and appropriate to protect and perfect the rights
of BOCO under the DOT and herein; and, (d) cause their counsel to confirm in
writing (to the address set forth in the notice section hereof), as soon as
possible but in no event later than five (5) 5 calendar days after the Effective
Date hereof, that all of Company’s obligations under this Section 2.2 of this
Agreement have been completed in full.  

2.3      Limited Guaranty Term.  On or before the second anniversary of the
Posting Date, the Companies shall cause the ADNR CD and the ADNR Pledge (and all
proceeds of the same) to be released and returned to BOCO and, if necessary,
shall arrange for replacement security as may be requested or required by the
ADNR.  The Companies shall comply with their obligations under this Section 2.3
in a fashion that will not jeopardize, or cause the revocation of, the MLUP,
APMA, or any permit, license or other right necessary or desirable to permit the
Companies to realize upon any mineral rights in which they have, or may at any
time acquire, an interest.

2.4      Protection against Draw on ADNR CD.  The Companies shall take all
action as may be requested or required by the ADNR, MLUP, APMA, applicable laws,
rules, regulations, or otherwise to prevent the ADNR from drawing on or
realizing against the ADNR CD and/or the ADNR Pledge.  In the event the ADNR
does draw on or realize against the ADNR CD and/or the ADNR Pledge, the
Companies shall: (1) immediately pay to BOCO the full amount deducted or
realized by the ADNR; and, (2) immediately cause the release of any remaining
portion of the ADNR CD and/or the ADNR Pledge as set forth in Section 2.3 hereof
(regardless of whether the event triggering the Companies’ obligations under
this Section 2.4 occurs prior to the second anniversary of the Posting Date).
 If the Guaranty Term terminates prior to the second anniversary of the Posting
Date due to the actions required of the Companies under this Section 2.4, any
excess Guaranty Fee due as a credit under Section 2.1 above shall be credited
against the Companies’ repayment obligation to BOCO under this Section 2.4.

Page 3 of 13

--------------------------------------------------------------------------------

 

3.         No Modification of BOCO Rights.  BOCO has previously extended loans
or credit facilities to one or both of the Companies as set forth in the BOCO
Notes and the Loan Documents (as those terms are defined in Exhibit B hereto).
 Except as expressly set forth herein, in the DOT, or in the ADNR Pledge, this
Agreement shall not waive, amend, modify, or otherwise affect any right or
obligation of BOCO under the Loan Documents or the BOCO Notes.  In light of the
obligations of the Companies’ counsel under Section 2.2 above, BOCO and the
Companies expressly state and agree that nothing in the DOT may in any fashion
restrict BOCO’s rights under the BOCO Notes or the Loan Documents.  The DOT may
only augment those rights by providing additional rights and remedies for the
breach of the same.  The Loan Documents and the BOCO Notes remain in full force
and effect and are expressly reaffirmed by the Companies herein.

4.         BOCO Security.  The Companies obligations under this Agreement, the
Loan Documents and the BOCO Notes, together with any and all financial
obligations of the Companies, or either of them, to BOCO incurred after the date
hereof, are secured by: 1) the DOT (as finalized and recorded and together with
any other related documents or filings necessary for compliance with Section 2.2
above); 2) that certain Security Agreement by and between the Company and BOCO
dated June 27th, 2013 (“Security Agreement”); 3) that Security and
Inter-Creditor Agreement having an effective date of May 15, 2015; and, 4) to
the extent set forth therein, any other security agreement previously entered
into between BOCO and either of the Companies and pertaining to any one or more
of the BOCO Notes.  Specifically, and without limiting the generality of the
foregoing, the term “Transaction Agreements” as defined in the Security
Agreement is amended to include this Agreement, all of the BOCO Notes and Loan
Documents.  The Parties recognize that this amendment has the effect of
including all obligations of any kind or nature arising out of or in connection
with any of the foregoing documents within the term “Obligations” as such term
is defined in the Security Agreement.

5.         Value to the Companies.  The Companies recognize and agree that the
transactions contemplated herein (including further BOCO advances on existing
lines of credit in connection with and contemporaneous to the transaction
contemplated herein) represent a fair exchange of value between the Companies
and BOCO.  Specifically, the overwhelming majority of the Companies’ value and
prospects for future success are dependent upon the Companies’ ability to find,
extract and monetize the minerals located in the mining claims that are covered
by and subject to the MLUP and APMA.  If the ADNR were to revoke the MLUP and
APMA—which the ADNR has indicated will occur if the Performance Guaranty is not
provided—the loss to the Companies would be extremely significant.  Given the
Companies’ limited financial resources, they would not be able to post the
Performance Guaranty and avoid the revocation of the MLUP and APMA without
BOCO’s assistance.  In this fashion, the value provided by BOCO to the Companies
as set forth herein is not limited to the Guaranteed Amount.  Rather, the value
provided to the Companies includes the Guaranteed Amount as well as the much
larger additional value resulting from the Companies’ continued ability to find,
extract and monetize the minerals in the mining claims subject to the MLUP and
APMA.

Page 4 of 13

--------------------------------------------------------------------------------

 

6.         Interest Savings Clause.  Notwithstanding any other provision of the
BOCO Notes, this Agreement, or any other document executed in conjunction with
or relating to the same, interest and the Guaranty Fee payable to BOCO shall not
exceed the maximum rate permitted by law; and if any amount is paid as interest
in excess of such maximum rate, then the amount so paid will not constitute
interest but will constitute a payment on account of the principal amount of the
BOCO Notes or the Companies’ payment obligations under this Agreement (with the
specific allocation of such amounts to be decided in BOCO’s sole and absolute
discretion).  

7.         Additional Covenants.  Until all sums due from the Companies to BOCO
(whether now existing, accruing under this Agreement, or advanced in the future)
are paid in full, the Companies agree and covenant as follows:

7.1     With the exception of periodic gold and silver sales from production at
prevailing market rates, the Companies shall not undertake any disposition of
material assets without BOCO’s prior written consent, which may be withheld in
BOCO’s sole and absolute discretion;

7.2      The Companies shall provide BOCO with such information and
documentation as BOCO may request with respect to the Companies’ expenditures,
operations, agreements, and liabilities within three business days following
BOCO’s request for the same;

7.3      So long as the Companies shall have any obligation under this Agreement
or the Loan Documents, the Companies shall not, without BOCO’s written consent
which may be withheld in BOCO’s sole and absolute discretion, assume, guarantee,
endorse, contingently agree to purchase or otherwise become liable upon the
obligation of any person, firm, partnership, joint venture or corporation,
except by the endorsement of negotiable instruments for deposit or collection
and except assumptions, guarantees, endorsement and contingencies in existence
or committed on the date hereof and which the Companies have informed BOCO in
writing prior to the date hereof.

7.4      In the event there is a breach of this Agreement, the Loan Documents,
the DOT, or any other obligation or agreement involving BOCO and the Companies
(or either of them), the Companies shall provide BOCO written notice of any such
breach within three business days after the occurrence of the same.

8.        Waiver of Claims.  As part of the consideration for the obligations of
BOCO as set forth herein, and effective upon BOCO’s execution of the ADNR
Pledge, the Companies forever waive, release and discharge any and all claims,
causes of action, actions, damages, losses, injuries, liabilities, complaints,
potential claims, and demands, of whatsoever kind and nature, arising from or
relating in any way to the transactions contemplated and/or evidenced by this
Agreement, the DOT, the Loan Documents, or the BOCO Notes (the “Released
Claims”).  By their acceptance of this Agreement and the benefits deriving from
the same, the Companies’ represent and warrant that they has conducted such
investigation concerning the transactions contemplated and/or evidenced by this
Agreement, the DOT, the Loan Documents, or the BOCO Notes as is necessary to
identify any claims accruing as a result of the completion of the same, making
the waiver and release set forth in this Section 8 a knowing and voluntary
waiver and release of known and accrued claims.

9.        Events of Default.  The occurrence of any one or more of the following
shall constitute an “Event of Default” hereunder:

Page 5 of 13

--------------------------------------------------------------------------------

 

9.1      The Companies fail to perform any obligation under this Agreement or
the DOT.

9.2      The Companies, or either of them, fail to pay timely any amount due
under the Loan Documents on the date the same becomes due and payable.

9.3     The Companies breach any obligation, covenant or other representation,
warranty, term or condition contained in this Agreement, the DOT, or any other
note or agreement, of any kind or nature, to which BOCO and the Companies, or
either of them, are both parties.

9.4     Any representation or warranty of the Companies, or either of them, made
herein, or in the Security Agreement or any other agreement, statement,
certificate, or communication given to BOCO be false or misleading in any
material respect when made or become false or misleading in any material respect
after the date of this Agreement.

9.5      The Companies, or either of them, shall (i) fail to make any payment
when due under the terms of any bond, debenture, note or other evidence of
indebtedness for money borrowed to be paid by the Companies, or either of them,
and such failure shall continue beyond any period of grace provided with respect
thereto, or (ii) default in the observance or performance of any other
agreement, term or condition contained in any bond, debenture, note or other
evidence of indebtedness for borrowed money.

9.6      A final judgment or order for the payment of money in excess of
 $50,000 shall be rendered against the Companies, or either of them, and the
same shall remain undischarged for a period of ten (10) days during which
execution shall not be effectively stayed, or any judgment, writ, assessment,
warrant of attachment, or execution or similar process shall be issued or levied
against the Collateral (as defined herein or in the DOT) and such judgment,
writ, or similar process shall not be released, stayed, vacated or otherwise
dismissed within ten (10) days after issue or levy.

9.7      Any cessation of operations by the Companies, or either of them.

9.8      Either of the Companies’ failure to maintain any material intellectual
property rights, personal, real property or other assets which are necessary to
conduct their business (whether now or in the future).

9.9      The sale, conveyance, or disposition of all or substantially all of the
assets of the Companies, or either of them, the effectuation by the Companies,
or either of them, of a transaction or series of related transactions in which
more than 50% of the voting power of the respective Company is disposed of, or
the consolidation, merger or other business combination of the Companies with or
into any other Person (as defined below) or Persons when, the Companies are not
the survivor.  "Person" shall mean any individual, corporation, limited
liability company, partnership, association, trust or other entity or
organization.

9.10    BOCO in good faith believes itself insecure.

10.       Cross Default.  Any Event of Default hereunder shall also constitute a
default under, and breach of, any and all other agreements and obligations to
which the Companies, or either of them, and BOCO are parties (including, without
limitations, the Remaining Notes) so as to trigger BOCO’s rights in the event of
default under any and all such agreements.

Page 6 of 13

--------------------------------------------------------------------------------

 

11.      Rights in the Event of Default.  Upon the occurrence or existence of
any Event of Default, immediately and without notice, all outstanding
obligations payable by Companies hereunder, including the obligations of Section
2.3 and 2.4 hereof, shall automatically become immediately due, payable, and
requiring of performance.  In addition to and not in lieu of the foregoing
remedies, upon the occurrence or existence of any Event of Default, BOCO may
exercise all other rights, powers or remedies granted to it under this
Agreement, the DOT, the Loan Documents, or otherwise permitted to it by
agreement or by operation of law (including but not limited to foreclosure of
the security interest granted in the Security Agreement), either by suit in
equity or by action at law, or both, all such remedies being cumulative.

12.       Waiver of Presentment, Demand and Default.  Companies unconditionally
waive notice of default, presentment or demand for payment, protest or notice of
nonpayment or dishonor and all other notices or demands relative to this
Agreement or the Loan Documents.   

13.      BOCO Non-Waiver.  No failure by BOCO to exercise, or delay by BOCO in
exercising, any right or remedy hereunder shall operate as a waiver thereof or
of any other right or remedy and no single or partial exercise of any right or
remedy shall preclude any other or further exercise thereof or of any other
right or remedy.  BOCO may not waive any of its rights under this Agreement
except by an instrument in writing signed by it.

14.      JURY WAIVER.  COMPANIES HEREBY VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND
UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE (WHETHER BASED UPON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR IN
ANY WAY RELATED TO THIS AGREEMENT OR ANY OTHER RELATED DOCUMENT (INCLUDING,
WITHOUT LIMITATION, THE DOT, THE BOCO NOTES AND THE LOAN DOCUMENTS) OR ANY
RELATIONSHIP BETWEEN BOCO AND THE COMPANIES. THIS PROVISION IS A MATERIAL
INDUCEMENT TO THE BENEFITS PROVIDED BY BOCO HEREIN.

15.       Further Assurances.  In addition to the obligations recited herein and
contemplated to be performed, executed, and/or delivered by Companies, the
Companies agree to perform, execute, and/or deliver or cause to be performed,
executed, and/or delivered any and all such further acts, instruments, deeds,
and assurances as may be reasonably required by BOCO to consummate all
transactions contemplated hereby.  

16.       Notices.  All notices, communications and deliveries required or
permitted under this Agreement: (a) shall be made in writing signed by the party
making the same to the other party or parties at its/their address as specified
below; (b) shall specify the Section of this Agreement pursuant to which given;
(c) shall be deemed to be given if delivered in person on the date delivered, if
sent by telecopy on the date of confirmation of transmission, or if mailed or
sent by an overnight mail or courier service (with postage and other fees
prepaid) on the date mailed or sent; and (d) shall be deemed received if
delivered in person on the date of personal delivery, if telecopied on the date
of confirmation of transmission, and if mailed or sent overnight, on the next
business day after mailing.  The addresses of the parties are as follows:

Page 7 of 13

--------------------------------------------------------------------------------

 




If to Companies:

WESTMOUNTAIN GOLD, INC.

120 East Lake Street, Suite 401

Sandpoint, ID  83864

Attention:  Greg Schifrin, President

Fax No.: 208-906-8621




If to BOCO:

BOCO INVESTMENTS LLC

262 E Mountain Avenue

Fort Collins, CO  80524

Attention:  Patrick Kanouff

Fax No.: 360-695-5402




Any notice to TGC is effective if sent to WMTN, as TGC’s parent company, at the
address above.




17.       Attorney’s Fees and Costs.  Each party hereto agrees that in the event
that any dispute, claim, proceeding or action arises out of or in connection
with this Agreement, the DOT, the BOCO Notes, or the Loan Documents or the terms
of any of them, the prevailing party to any such dispute, claim, proceeding or
action shall be awarded reasonable attorney fees and all costs incurred in
connection therewith from the non-prevailing party.  For the purposes of this
Section 17, the term “prevailing party” shall include a party which receives
substantially the same relief sought whether by judgment, summary judgment,
dismissal, settlement or otherwise.

18.       Entire Agreement.  This Agreement constitutes the entire understanding
and agreement of the parties hereto as to subject matter hereof.

19.       Governing Law.  This Agreement shall be governed by, construed and
enforced in accordance with the laws of the State of Colorado, without giving
effect to its conflict of law principles for the purpose of applying the laws of
another jurisdiction. All Parties consent to and agree that exclusive
jurisdiction and venue for all actions arising out of this Agreement shall be,
at BOCO’s sole election, in either: (a) the district court in and for the City
and County of Denver, Colorado; or, (b) a court of competent jurisdiction in the
State of Alaska.  In the event of any conflict between this provision and the
jurisdiction and venue provisions in any of the BOCO Notes or Loan Documents,
this provision shall control.  It is expressly agreed that BOCO need not bring
any claim relating to the Loan Documents as part of any claim to enforce the
rights granted BOCO in the DOT.

20.       Modification and Waiver.  No modification or waiver of any provision
of this Agreement shall be effective unless such modification or waiver shall be
in writing and signed by the parties hereto.

 21.      Benefit of Agreement.  This Agreement shall be binding upon and inure
to the benefit of Companies and BOCO and their respective successors and
assigns.

22.       Counterparts.  This Agreement may be executed in counterparts and by
facsimile or other electronic means (e.g., by .pdf), any of which shall be
deemed an original but all of which together shall constitute one and the same
instrument.

Page 8 of 13

--------------------------------------------------------------------------------

 

23.       Survival.  All representations, warranties, covenants and agreements
made by the Companies in connection herewith shall survive the execution and
delivery of this Agreement and the withdrawal or termination of the ADNR Pledge

24.       Severability of this Agreement. If any provision of this Agreement
shall be judicially determined to be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.  

25.      Representation on Authority of Parties/Signatories. Each person signing
this Agreement represents and warrants that he or she is duly authorized and has
legal capacity to execute and deliver this Agreement.  Each party represents and
warrants to the other that the execution and delivery of the Agreement and the
performance of such party’s obligations hereunder have been duly authorized and
that the Agreement is a valid and legal agreement binding on such party and
enforceable in accordance with its terms.

26.       Use and Interpretation of “Company” and “Companies.”  Any reference to
the Companies, a Company, or either of them, whether collectively or
individually, shall be interpreted to refer to WMTN and TGC together, or either
of WMTN or TGC, whichever interpretation is necessary to maximize and preserve
the rights of BOCO hereunder and obligate the Companies to perform in connection
with the same.  Any payment or other obligations of the Companies, or either of
them, hereunder shall be joint and several obligations of both WMTN or TGC
(though WMTN and TGC are free to seek reimbursement from one another for
payments made in accordance with the terms of this Agreement to the extent they
believe the non-paying Company was primarily responsible for the same).
 Reference to Companies in lieu of a particular Company or each respective
Company, or vis-a-versa, is not intended to, nor shall it be interpreted as, in
any way limiting or affecting the rights of BOCO hereunder or under any related
document.

[SIGNATURE PAGE FOLLOWS]

 

Page 9 of 13

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the undersigned parties, by their duly authorized
representatives, have executed this Loan and Note Modification Agreement as of
the Effective Date written above.

BOCO INVESTMENTS, LLC

By:  Bohemian Asset Management, Inc.

Its:   Managing Member



/s/Joseph C. Zimlich

Address:



By:  Joseph C. Zimlich

262 E. Mountain Ave.

Its:   President

Fort Collins, CO  80524




WESTMOUNTAIN GOLD, INC.



/s/Gregory Schifrin                                        

Address:



By:  Gregory Schifrin                                      

120 E. Lake Street, Suite 401

Its:  President & CEO                                    

Sandpoint, ID  83864




TERRA GOLD CORP.



/s/Gregory Schifrin                        
                                        

Address:



By:  Gregory Schifrin                     
                                      

120 E. Lake Street, Suite 401

Its:  President                                 

Sandpoint, ID  83864







Page 10 of 13

--------------------------------------------------------------------------------

 

Exhibit A to Pledge Agreement




Form of DOT




[See attached]

 

 

 

 

 

 

Page 11 of 13

--------------------------------------------------------------------------------

 

Exhibit B to Pledge Agreement




Definition of BOCO Notes and Loan Documents

BOCO and WMTN entered into several Loan Agreements, Security Agreements and
related Promissory Notes in 2012, 2013, 2014, 2015 and 2016 as follows:



a.  Amended and Restated Revolving Credit Loan and Security Agreement and
Amended and Restated Secured Convertible Promissory Note dated September 17,
2012, as amended, pursuant to which Borrower executed and delivered to Lender a
Promissory Note in the principal amount of $1,852,115 (collectively, the
“September 2012 Note”), which Note, as amended, is due in full on November 15,
2017;



b.  Loan Agreement, Promissory Note, Security Agreement and Warrant for the
Purchase of Common Stock of WestMountain Gold Inc. dated May 7, 2013, pursuant
to which Borrower executed and delivered to Lender a Promissory Note in the
principal amount of $500,000 (collectively, the “May 2013 Note”), which Note, as
amended, is due in full on December 15, 2018;



c.  Loan Agreement, Promissory Note and Security Agreement dated June 27, 2013,
pursuant to which Borrower executed and delivered to Lender a Promissory Note in
the principal amount of $500,000 (collectively, the “June 2013 Note”), which
Note, as amended, is due in full on December 15, 2018;



d.   Secured Promissory Note dated February 14, 2014 in the principal amount of
$1,000,000, executed by Borrower and delivered to Lender (the “February 2014
Note”), which Note, as amended, was due in full on November 15, 2016;



e.   Promissory Note dated May 1, 2015 in the principal amount of $100,000
executed by Borrower and delivered to Lender (the “May 2015 Note”), which Note,
as amended, is due in full on December 15, 2018;



f.    Secured Promissory Note dated June 26, 2015 having a face value of
$150,000 and a currently outstanding principal balance of $109,346.31 executed
by Borrower and delivered to Lender (the “June 2015 Note”), which Note, as
amended, is due in full on December 15, 2018;

 

Page 12 of 13

--------------------------------------------------------------------------------

 

g.   Secured Promissory Note dated March 22, 2016 in the principal amount of
$125,000 executed by Borrower and delivered to Lender (the “March 2016 Note”),
which Note, as amended, is due in full on December 15, 2018;



h.   Secured Promissory Note dated April 12, 2016 in amount not to exceed
$1,000,000 and having a currently outstanding principal balance of $865,000
executed by Borrower and delivered to Lender (the “April 2016 Note”), which
Note, as amended, is due in full on October 31, 2018.



i.    Secured Promissory Note dated November 18, 2016 in the principal amount of
$172,500 executed by Borrower and delivered to Lender (the “November 2016
Note”), which note is due in full on November, 17, 2017.

The notes identified in this Exhibit B shall collectively be referred to as the
“BOCO Notes.”  The term “Loan Documents” shall include, without limitation, each
of the BOCO Notes and all documents relating to, entered into in connection
with, or otherwise affecting any of the BOCO Notes (including, without
limitation, the security therefore or the rights and obligations of BOCO and the
Companies thereunder), regardless of whether such documents are specifically
mentioned herein.

 

Page 13 of 13






















